[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On July 13, 1990 this court appointed a committee to sell the subject property. The committee held an auction at the premises on October 27, 1990 and is now moving the court to approve a sale price of $198,000.00.
After reviewing an appraisal prepared by Mr. Arthur P. Oles and after examining the property, however, the court does not approve the sale. The subject property, appraised by Mr. Oles at $650,000.00, is located on North Street near the center of Litchfield in one of the most desirable and well-known historic districts in the United States. The house is a large and well-maintained center chimney house built about 1785 with a large 3-car garage and a greenhouse located on three acres.
The objecting second and third mortgagees were not present, as they should have been, at the auction and the court would in another case confirm the sale to avoid another auction. However, it appears even in this falling real estate market, that a fair price was not realized at the auction.
Accordingly, the court will deny the committee's request for approval and schedule further proceedings in this matter on December, 17, 1990.
McDONALD, J.